Hart, J., (after stating the facts). (1-2) It is first contended by counsel for appellant that he was entitled to relief under the principles announced in Steele v. Hughes, 104 Ark. 517. That suit grew out of the failure of the Saline County Bank.. It will be' remembered that when the bank was first organized $25,000 of capital. stock was subscribed for, but only $5,000 of it was actually paid in. The bank carried on its business until February, 1908, when it was discovered to be in an insolvent condition. An attempt was made to reorganize the bank and to increase its captal stock to $30,000. J. L. Hughes, the president of the bank, had on deposit $20,-000, and he agreed to subscribe for that much stock in the bank as it was to be reorganized. Mrs. Steele also subscribed for $1,500 of stock and paid in that amount to the corporation. Certificates of stock were issued both to Hughes and to Mrs. Steele. No certificates of stock were issued to the other subscribers because they had paid nothing on their subscriptions. After the receiver was appointed, Mrs. Steele instituted an action in which she endeavored to collect the $1,500 paid in by her on the reorganization of the bank from the estate of J. L. Hughes, he having died during the year 1908. She asked for a recovery on two grounds: First, that the reorganization was never legally accomplished, and, second, that John L. Hughes had refused and neglected to file the certificate as president of the corporation which is required to be done annually by the statutes of Arkansas, and that for this failure he became liable for the debts of the bank. This court held that the reorganization of .the bank and the increase of the shares of its capital stock was not legally accomplished but held that Mrs. Steele could not recover because she participated in the stockholders’ meeting in February, 1908, and was es-topped to deny the rightful increase of the capital stock of the bank and its reorganization. Steele v. Hughes, 104 Ark. 517. A majority of the court is of the opinion that appellees do not come within the rule of law there announced and are not estopped to question the proceedings had by the stockholders in February, 1908, looking to an increase of the capital stock of the bank. It is true that Hughes and Mrs.' Steele paid in a sum of money to the bank which would exceed the amount of the capital stock originally subscribed for. But we do not think that this could be taken as the payment of the unpaid subscription of stock of appellant and others as far as creditors of the bank are concerned. Appellees were depositors in the bank at the time the attempted reorganization proceedings were had, but they took no part whatever in those proceedings and can not be estopped by anything done at that meeting. As far as they are concerned the amount paid in by Hughes did not constitute a payment of the unpaid subscriptions of appellant and other shareholders. The reason is that appellees were creditors of the bank and took no part in its attempted reorganization which was never legally accomplished.  (3) It will be remembered that Hughes had failed to file the certificate required of him as president under our statutes and was on that account liable for the debts of the corporation. Appellees would have a right to have the money paid by Hughes applied to his statutory liability and not as a payment of unpaid subscriptions for stock of others. Therefore, a majority of the court do not think that appellant is entitled to be released from liability under the principles announced in that case. Mr. Justice Smith thinks that appellant is released from liability under the rule announced in that ease and for that reason has voted for a reversal of the judgment in the present case.  (4-5) We now come to appellant’s plea of the statute of limitations. In the case of Fletcher v. The Bank of Lonoke, 71 Ark. 1, the court said: “It is well settled that the unpaid balances due on stock subscriptions are not the primary or regular fund for the payment of corporate debts. Each stockholder is liable on his unpaid subscription only for the proportion thereof which is necessary for the payment of the debts of the corporation when the property of the corporation is insufficient for that purpose. To hold him liable, the creditors must show that they have exhausted their legal' remedies against the corporation without obtaining satisfaction, or that it is insolvent.” In the case of Lester v. Bemis Lumber Co., 71 Ark. 379, the court held: “The period of limitation to an action based on the written subscription of a stockholder in a corporation is five years, and commences to run whenever an execution has been issued against the corporation and returned unsatisfied, or whenever the creditor has notice that the corporation is insolvent.” Appellant was not an original subscriber of stock, but in the absence of a statute to the contrary, a transferee of shares of stock succeeds to the rights and liabilities of the transferer. 10 Cyc. 701. In an extensive case note to 3 A. & E. Ann. Cas., p. 1120, in which numerous authorities from the various States are cited, it is said that at common law (and we have no statute on the subject) the rule is that a transferee of stock from the original subscriber, taken with notice that the stock is not fully paid up, is liable to creditors of the corporation to the extent of the amount unpaid. Hence appellant was liable for the balance due to the corporation on his shares of stock. Appellees allege in their petition that they were depositors in the bank on, before and after February 3, 1908; that at the time of the attempted reorganization of the bank John L. Hughes had on deposit more than $20,000, and that the bank was then in an insolvent condition; that John L. Hughes subscribed for $20,000 of the capital stock of said bank under said attempted reorganization and increase of capital stock; that he gave his check on said bank for that sum to pay that subscription; that he was charged with a check on the books of the bank and credited with the amount paid on said subscription of capital stock; that neither said check nor charge changed the assets of the bank in any particular. Other evidence was introduced which tended to show that the bank was then in an insolvent condition and that this fact was generally known.  (6-7) Under the authority of our own court, cited above, the. statute of limitations began to run against the rights of appellees as creditors to sue appellant on the amount due by him to the corporation on'his share's of stock on February 3, 1908. As said in Lester v. Bemis Lumber Co., supra, a statute of this State permits the insolvency of a corporation to be shown by any competent evidence, and it is no longer required to sustain such an action that an execution be issued against the corporation and returned unsatisfied, for the action is in the nature of an equitable garnishment, and is governed by the statute in reference thereto. The court further said that the statute of limitations would begin to run against the creditor whenever it had notice that the corporation was insolvent and that notice to the creditor of this fact would probably be presumed as soon as the insolvency of the company became a, matter of general notoriety. As we have already seen, it was generally known that the corporation was in an insolvent condition in February, 1908. Appellees in their pleadings admit this to be the fact, and that the attempted .reorganization did not have the effect to restore the bank to a solvent condition and that it continued to be in an insolvent condition from time to time until the receiver was appointed. This fixed a period of time from which the statute of limitations began to run against the right of action of appellees against appellant, and we do not think the appointment of a receiver in September, 1908, had the effect to stop the running of the statute of limitations.  (8-9) It is insisted, however, that the order of the Court of January 21, 1909, in which the claim of appellant for $2,800'was allowed and a notation accompanying it had the effect to stop the running of the statute of limitations. The notation is as follows: “Dividends on the last named item to be withheld pending settlement With the claimant as' stockholder in the bank.” We do not think this notation had the effect to stop the running of the statute of limitations. As We have already seen, the unpaid balance due oh stock subscription s is' not the primary or regular fund for the payment of corporate debts, and an assessment would be required to- be made by the court to authorize the receiver to proceed in the collection of these unpaid subscriptions. In other words, it requires affirmative action on the part of the court to make the assessment against unpaid subscriptions for stock, and we do not think the notation of the court was broad or comprehensive enough to include assessments and that it did not stop the running of the statute of limitations. The appointment of the receiver did not have the effect to stop the running of the statute of limitations because the creditor might have asked the court to make the assessment and to have compelled the receiver to sue the delinquent holders of shares of stock. Chief Justice McCulloch and Mr. Justice Smith do not think that appellees are barred of relief by the statute of limitations, but as already stated Mr. Justice Smith has voted for a reversal of the decree on other grounds. It follows that the decree will be reversed and the cause remanded for further proceedings in accordance with views expressed in this opinion. Smith, J., concurs.